 1

 2                               UNITED STATES DISTRICT COURT

 3                                      DISTRICT OF NEVADA
 4
                                                   ***
 5    BRUCE MATTHYS,                                 Case No. 3:20-cv-00034-LRH-CLB

 6                                         Plaintiff, ORDER

 7           v.

 8    BARRICK GOLD OF NORTH AMERICA,
      INC., a Delaware corporation; BARRICK
 9    TURQUOISE RIDGE, INC., a Delaware
      corporation,
10
                                        Defendants.
11

12

13          On January 16, 2020, plaintiff Bruce Matthys filed a Complaint against defendants Barrick
14   Gold of North America, Inc., and Barrick Turquoise Ridge, Inc. (“Barrick”) alleging violations of
15   the Americans with Disabilities Act, and the Nevada Revised Statute sections 613.330, 613.210,
16   and 613.200. ECF No. 1. On March 4, 2020, the parties stipulated to dismiss without prejudice
17   Barrick Gold of North America, Inc. ECF No. 4. Barrick then filed a motion to dismiss the
18   complaint on March 9, 2020. ECF No. 6. Plaintiff filed his First Amended Complaint on March 21,
19   2020, and on the same day, responded to Barrick’s motion to dismiss arguing that it is now moot.
20   ECF Nos. 8 & 9.
21          IT IS THEREFORE ORDERED that defendant’s motion to dismiss (ECF No. 6) is
22   DENIED as moot, pursuant to Federal Rule of Civil Procedure 15(a).
23          IT IS FURTHER ORDERED that defendant is to ANSWER plaintiff’s First Amended
24   Complaint within 30 days of the entry of this Order.
25          IT IS SO ORDERED.
26          DATED this 31st day of March, 2020.
27                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
28
                                                      1
